UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4619
PEDRO RINCON GARCIA, a/k/a
Antonio Sandoval,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-792)

                  Submitted: September 25, 2001

                      Decided: October 15, 2001

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James T. McBratney, Jr., Florence, South Carolina, for Appellant.
William Early Day, II, Assistant United States Attorney, Florence,
South Carolina; Thomas Ernest Booth, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. GARCIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Pedro Rincon Garcia appeals from his conviction and 180 month
sentence for conspiracy to import marijuana (21 U.S.C. § 963
(1994)); unlawfully importing marijuana (21 U.S.C. § 952 (1994));
conspiracy to possess with intent to distribute marijuana (21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999)); and possession with intent to distrib-
ute marijuana (21 U.S.C.A. § 841(a)(1) (West 1999)). Garcia’s attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states that there are no meritorious grounds
for appeal but raising the issue of sufficiency of the evidence. Garcia
has filed a supplemental pro se brief raising the additional issue of
whether his conviction and sentence violate Apprendi v. New Jersey,
530 U.S. 466 (2000). We affirm.

   In reviewing a sufficiency of the evidence claim on appeal, we
must sustain the verdict if the record contains "substantial evidence,
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942). Applying this stan-
dard, we give due regard to the fact finder’s prerogative to resolve
questions of credibility. United States v. Burgos, 94 F.3d 849, 862-63
(4th Cir. 1996). We conclude that the Government presented suffi-
cient evidence for a reasonable trier of fact to find Garcia guilty of
the charges listed in the indictment beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942).

   Regarding Garcia’s claim that he was sentenced beyond the statu-
tory maximum, we have considered Garcia’s sentence under the rule
announced in Apprendi v. New Jersey, 503 U.S. 466 (2000), and find
no error. Garcia’s term of imprisonment does not exceed the statutory
maximums set out in 21 U.S.C.A. § 841(b)(1)(D) (West 1999).
United States v. White, 238 F.3d 537, 542-43 (4th Cir.), cert. denied,
___ U.S. ___, 121 S. Ct. 2235 (2001).
                        UNITED STATES v. GARCIA                         3
   Accordingly, we affirm Garcia’s conviction and sentence. We have
examined the entire record in this case in accordance with the require-
ments of Anders, and find no meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED